Citation Nr: 1208946	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  97-27 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317 (2010).  

2.  Entitlement to an increased rating for sinusitis, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for hepatitis C, currently rated 30 percent disabling.

4.  Entitlement to an effective date earlier than October 1, 1999, for the grant of service connection for hepatitis C.

5.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence for hepatitis C treatment.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986, and from November 1990 to May 1991.  He served in Southwest Asia from January 2, to April 19, 1991.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A February 1997 rating decision denied entitlement to service connection for a disability manifested by fatigue, and entitlement to a TDIU.  An August 1997 rating decision continued the denial of entitlement to service connection for a disability manifested by fatigue.  The Veteran appealed to the Board.  In a September 1999 decision, the Board denied entitlement to service connection for a disability manifested by fatigue and entitlement to a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2000, in accordance with a Joint Motion for Remand (JMR), the Court vacated the September 1999 decision and remanded the case to the Board for the purpose of obtaining additional evidence.  In September 2000, the Board remanded these issues for further development.  In an October 2001 decision, the Board denied entitlement to service connection for a disability manifested by fatigue and entitlement to a TDIU.  The Veteran filed a timely appeal to the Court.  A single judge Order was issued in May 2004 that vacated the October 2001 Board decision in part and remanded the matter.  The Court held that VA failed to provide the Veteran with adequate notice of the Veterans Claims Assistance Act (VCAA) of 2000 and its applicability to his appeal.  In March 2005, the Board remanded these issues for proper VCAA notice, and because the TDIU issue was inextricably intertwined with the service connection issue.  

In a February 2003 rating decision, the RO granted service connection for hepatitis C, assigning a 10 percent disability rating, effective March 16, 2001.  In February 2003, the Veteran filed a notice of disagreement with regard to the disability rating and effective date assigned.  In May 2003, the RO issued a statement of the case with regard to the appeal for an initial increased disability rating, and a substantive appeal was received in June 2003.  In a June 2004 rating decision, the RO assigned a 30 percent disability rating to hepatitis C, effective October 1, 1999.  In June 2004, a statement of the case was issued with regard to the Veteran's claim for an earlier effective date.  In a March 2005 decision, the Board dismissed entitlement to a disability evaluation in excess of 30 percent for hepatitis C, as the Veteran withdrew this appeal in August 2004.  In the Introduction of the March 2005 decision, the Board noted that a substantive appeal had not been received regarding the earlier effective date issue, and thus determined that entitlement to an effective date earlier than October 1, 1999, for the grant of service connection for hepatitis C was not in appellate status.  However, in July 2004 the Veteran submitted documentation which was accepted by the RO as a timely substantive appeal.  See VA Form 21-6789, Deferred Rating Decision, dated October 20, 2004.  Thus, in light of receipt of a timely substantive appeal, the issue of entitlement to an earlier effective date for the grant of service connection for hepatitis C is in appellate status.  

In a January 2007 rating decision, the RO denied entitlement to an increased rating for service-connected sinusitis.  A notice of disagreement was filed in February 2007, with regard to denial of an increased rating.  A statement of the case was issued in January 2008, and a substantive appeal was received in January 2008.

In an August 2009 rating decision, the RO denied entitlement to an increased rating for hepatitis C; denied entitlement to an earlier effective date for the grant of service connection for hepatitis C; and, denied entitlement to a temporary total evaluation per 38 C.F.R. § 4.30.  A notice of disagreement was filed in August 2009, a statement of the case was issued in December 2010, and a substantive appeal was received in December 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in a separate March 2005 decision (Docket No. 03-34 980A), the Board denied entitlement to payment or reimbursement for unauthorized medical expenses incurred between February 14, 2002 and December 16, 2002.  The Veteran filed a timely appeal to the Court.  In May 2007, in accordance with a JMR, the Court vacated the March 2005 decision and remanded the case to the Board.  In August 2008, the Board remanded this issue for further development.  To date, such appeal has not been recertified to the Board, and the claims folder pertaining to this appeal has not been associated with the claims folders pertaining to the appeal addressed in this decision.  

The issues of entitlement to service connection for a disability manifested by chronic fatigue; entitlement to an increased rating for sinusitis; entitlement to an increased rating for hepatitis C; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  On October 1, 1999, VA received a formal claim from the Veteran requesting entitlement to service connection for hepatitis C.  

2.  In a February 2003 rating decision, the RO granted entitlement to service connection for hepatitis C, effective March 16, 2001; and, a June 2004 rating decision established an effective date of October 1, 1999.

3.  There is no communication submitted prior to October 1, 1999, that could be construed as a claim of service connection for hepatitis C. 

4.  The Veteran has not undergone surgery pertaining to his hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 1, 1999, for the grant of service connection for hepatitis C, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2010).

2.  The criteria for entitlement to a temporary total convalescent rating for service-connected hepatitis C have not been met.  38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Initially, the Board notes that since the issue of entitlement to an earlier effective date for the grant of service connection for hepatitis C, is a downstream issue from that of service connection (for which a VCAA letter was duly sent in January 2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

In any event, a VCAA letter was issued to the Veteran in July 2009 with regard to his claim for an earlier effective date.  Collectively, the January 2003 and July 2009 letters, effectively notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The July 2009 letter addressed the Veteran's claim for a temporary total evaluation per 38 C.F.R. § 4.30.  Such letter effectively notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the relevant documents pertaining to his effective date and temporary total rating claims.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date and entitlement to a temporary total rating per § 4.30.

Earlier effective date

The RO has assigned an effective date of October 1, 1999, for the award of service connection for hepatitis C.  The effective date assigned corresponds to the actual date of receipt by the RO of the Veteran's informal claim of service connection for hepatitis C.  It appears that the Veteran asserts that he is entitled to an earlier effective date as hepatitis C was diagnosed in 1993.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

On October 1, 1999, the Board received handwritten correspondence from the Veteran pertaining to unrelated issues that were in appellate status and that had been denied by the Board in a September 1999 decision.  (Such Board decision was vacated in part by a May 2000 Court Order.)  In such statement, the Veteran stated that he had contracted hepatitis C from experiences in the Persian Gulf.  

On March 16, 2001, the Veteran submitted medical records which reflected a diagnosis of hepatitis C.  

On June 28, 2002, the Veteran's representative at that time submitted an informal claim of entitlement to service connection for a liver problem.

In a February 2003 rating decision, the RO granted entitlement to service connection for hepatitis C, assigning an effective date of March 16, 2001.  

Thereafter, in a June 2004 rating decision, the RO assigned an effective date of October 1, 1999, finding that a claim of service connection for hepatitis C was first received on such date.  

The Board has reviewed the submissions of the Veteran received prior to October 1, 1999, to determine whether a claim of service connection for hepatitis C, specifically a claim for compensation, was received prior to such date.  

The Board notes that the Veteran was required to express or imply that he intended to seek service connection for hepatitis C.  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The fact that medical records showed that he suffered from hepatitis C, prior to receipt of his October 1, 1999 informal claim for compensation, is not sufficient in itself to communicate an intent to claim service connection for hepatitis C.

In July 1992, the Veteran filed a formal claim for compensation for sinusitis, hypertension, and acne.  At the time of receipt of such claim for compensation, hepatitis C had not been diagnosed.  Service connection was established for sinusitis, hypertension, and acne, effective July 20, 1992.  The Veteran filed a timely appeal with regard to the disability ratings assigned.  

Thereafter, the Veteran claimed entitlement to service connection for reflux and hiatal hernia, joint pains, depression with chronic fatigue, and anorectal abscess due to his Persian Gulf War service.  

In September 1994, private treatment records were received from Dr. Anthony Saway pursuant to a VA records request.  A March 1994 clinical record reflects a positive finding with regard to hepatitis C.  Upon receipt of such medical evidence, there was no reason for the RO to infer at that time that the Veteran intended to request service connection for hepatitis C, as such records had been requested in support of other claims before VA.

In January 1995, the Veteran sent correspondence to the RO inquiring as to his unrelated pending appeal and claims.  He stated that he had been diagnosed with HIV and hepatitis C and that he was writing to see if his claim could be expedited.  Such letter cannot be construed as a claim of service connection for hepatitis C as the intent of the letter was to obtain the status of his pending appeal and unrelated claims.

The Veteran has submitted a voluminous amount of correspondence and argument in support of his claims for compensation and appeal to the Board with regard to issues other than hepatitis C.  The Veteran's contentions within the submissions cannot be construed as a claim of service connection for hepatitis C.  

Based on review of the evidence of record for the period prior to October 1, 1999, there was no clear intent on the part of the Veteran to request entitlement to service connection for hepatitis C, thus there was no unadjudicated claim pending at the time of receipt of the October 1, 1999 informal claim.  The Board also acknowledges that in an April 1998 rating decision, the RO granted entitlement to nonservice-connected pension; however, there was no reference to compensation for hepatitis C contained within any of the documents submitted in support of his pension claim.  See Stewart v. Brown, 10 Vet. App. 15 (1997) (no evidence of intent to claim service connection within veteran's non-service connected pension claim).  

There was nothing in the submissions of the Veteran which could be construed as evidencing a belief in entitlement to compensation for hepatitis C prior to his submission received on October 1, 1999.  There was nothing in the clinical record suggesting that hepatitis C was related to service.  There was nothing in the Veteran's submissions which could be construed that the Veteran was informing VA of his hepatitis C because he believed that such disability was due to service.  He submitted statements pertaining to his hepatitis C for purposes of expediting his appeal and claims pertaining to unrelated issues.  It was only in the October 1, 1999 submission that the Veteran stated his belief that he contracted hepatitis C due to his Persian Gulf service, which was then construed by the RO as a claim of service connection for hepatitis C.  38 C.F.R. §§ 3.151(a), 3.155(a).  Thus, the Board concludes that there was no pending or unadjudicated claim for compensation for hepatitis C filed prior to October 1, 1999.

For the above reasoning, the Board concludes that an effective date earlier than October 1, 1999, for the grant of service connection for hepatitis C is not warranted.

Temporary total rating

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

Initially, the Board notes that service connection is in effect for hepatitis C, rated 30 percent disabling, effective October 1, 1999.  The Veteran seeks entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence due to undergoing 48 weeks of hepatitis C treatment.  

A June 18, 2002 private treatment record reflects that the Veteran began PEG-IFN treatment 10 days prior.  He had a little flu-like symptoms at first but it was tolerable.  Correspondence dated in September 17, 2002, from Robert C. Williams, M.D., from Gastroenterology Associates, N.A. P.C., states that the Veteran has hepatitis C and is currently on treatment with PEG Intron and Rebatrol and seemed to be tolerating the treatment quite well.  Correspondence dated in March 2003 from Scott Parker, M.D., from the University of Alabama at Birmingham School of Medicine, states that the Veteran had active hepatitis C and was being treated with PEG-Intron and Ribavirin for his hepatitis C.  He is on continuous medication for his hepatitis C.  

The Board acknowledges an October 2002 SSA decision which reflects that for his hepatitis C he is currently in treatment with PEG Intron and Rebatrol expected to last 12 months if successful.  SSA determined that the Veteran was disabled, effective October 27, 2001, due to his hepatitis C, HIV positive status, diabetes mellitus, and depression.  

PEG Intron, otherwise known as peginterferon alpha 2b, is a prescription medication that is used with Rebatrol to treat hepatitis C.  While acknowledging that the Veteran underwent PEG Intron and Rebatrol treatment for his hepatitis C in 2002 and 2003, the Board finds that this type of treatment does not constitute surgery pertaining to his hepatitis C, thus the § 4.30 regulations do not apply.  Thus, entitlement to a temporary total convalescence rating is not warranted under 38 C.F.R. § 4.30.

The Board acknowledges 38 C.F.R. § 4.29, Ratings for service-connected disabilities requiring hospital treatment or observation; however, such provision is also inapplicable as there is no indication the Veteran required hospital treatment for a period in excess of 21 days at a VA or approved hospital for his service-connected hepatitis C.  


ORDER

Entitlement to an effective date earlier than October 1, 1999, for the grant of service connection for hepatitis C is denied.  

Entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30 for service-connected hepatitis C is denied.  



REMAND

Chronic fatigue

The Veteran is claiming entitlement to service connection for a disability manifested by chronic fatigue as a qualifying chronic disability under 38 C.F.R. § 3.317.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms, including chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include fatigue and muscle pain, for which service connection may be appropriate under that regulation.  38 C.F.R. § 3.317(b).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In April 2001, the Veteran underwent a VA examination to assess the nature and etiology of his claimed fatigue.  It was noted that his chief complaints were joint pain with swelling, hypertension, sinusitis, hepatitis C, and HIV positive.  The Veteran reported chronic fatigue and tiredness.  The examiner noted that he had a diagnosis of diabetes today.  The examiner diagnosed diabetes mellitus, uncontrolled; high blood pressure, fair control; history of acne; recurrent sinusitis; history of fractured nose, treated surgically; arthralgias of the hand, knees and feet; hepatitis C; and, HIV positive.  In a May 2001 addendum opinion, the VA examiner stated that the Veteran had diabetes mellitus diagnosed and had to be admitted the following day for management of his diabetes.  Since he had previously had diabetes mellitus, undiagnosed and untreated, for months or years before his beta cells failed, his fatigue and tiredness could have been due to his uncontrolled diabetes.  Alternatively, it could have been due to his hepatitis C or his HIV infection.  The examiner stated that it was impossible to be certain as to the cause of his symptoms although the examiner believed his uncontrolled diabetes was likely.

The Board notes that at the time such opinion was rendered, service connection was not in effect for hepatitis C.  Service connection was established for hepatitis C in a February 2003 rating decision, and the effective date was later established to be October 1, 1999.  (See June 2004 rating decision.)  

In June 2002 correspondence from J. Michael Kilby, M.D., from the University of Alabama at Birmingham School of Medicine, it was stated that the Veteran was diagnosed with symptomatic hyperglycemia in May 2002 and it was opined that this newly diagnosed condition has little or no bearing on his chronic complaints of fatigue and arthralgia, as he has not had overt diabetes on frequent routine electrolyte screenings over the past several years.  Therefore, while Dr. Kilby did not know the etiology of his chronic ailments, these complaints long preceded any evidence of hyperglycemia.

In July 2002 correspondence from Scott Parker, M.D., from the University of Alabama at Birmingham School of Medicine, it was stated that the Veteran was asymptomatic from hepatitis C and the examiner opined that his hepatitis C is not the cause of his chronic fatigue.  

Correspondence dated in March 2003 from Dr. Parker states that the Veteran experiences daily fatigue and malaise due to his hepatitis C.

A decade has passed since the Veteran underwent the April 2001 VA examination.  Since that time, there have been Persian Gulf War studies and amendments have been made to 38 C.F.R. § 3.317.  Also, as detailed, service connection was established for hepatitis C.  The Board has determined that the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed chronic fatigue.


Sinusitis

The Veteran's sinusitis is currently rated 30 percent disabling per 38 C.F.R. § 4.97, Diagnostic Code 6513, specifically under the General Rating Formula for Sinusitis (Diagnostic Codes 6510 through 6514).  

In August 2006, the Veteran underwent a VA examination to assess whether he had conditions due to his sinusitis.  An x-ray examination of the sinuses reflected that the maxillary sinuses, in one view, suggested air fluid levels at its base felt to be due to superimposed osseous structures; there was no definite abnormality noted on the other views.  The visualized paranasal sinuses showed no abnormalities.  The examiner did not make any specific objective findings with regard to the Veteran's sinusitis.  The examiner diagnosed chronic sinusitis, status post surgical repair, with trigeminal neuropathic pain.  

In January 2011, the Veteran was scheduled to attend a VA examination to assess the nature and severity of his sinusitis; however, he failed to appear.  In April and August 2011 submissions from the Veteran's representative, it was asserted that the Veteran had not received notice of the VA examination, and it was requested that another examination be scheduled.  Thus, the Veteran should be scheduled for another VA examination to assess the nature and severity of his sinusitis.  

Hepatitis C

The Board notes that a 30 percent disability rating for hepatitis C was established under the "old" rating criteria for hepatitis C, specifically 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  By regulatory amendment effective July 2, 2001, substantive changes were made to the schedular criteria for evaluating disabilities of the liver.  See 66 Fed. Reg. 29486-29489 (2001).  Significantly, new criteria for the evaluation of hepatitis C was created under 38 C.F.R. § 4.114, Diagnostic Code 7354.

In September 2008, the Veteran filed an increased rating claim for hepatitis C.  In July 2009, the Veteran underwent a VA examination to assess the severity of his hepatitis C.  The examiner diagnosed hepatitis C with associated myalgias, arthalgias and fatigue.  

In December 2009, the Veteran submitted a statement stating that he has daily incapacitating fatigue, malaise, arthralgia, and gastrointestinal problems due to his hepatitis C.  He reported that his hepatitis C had worsened since the most recent VA examination, complaining of more frequent fatigue and worse joint pain.  

In March 2011, the Veteran was scheduled to attend a VA examination to assess the nature and severity of his hepatitis C; however, he failed to appear.  In an August 2011 submission from the Veteran's representative, it was asserted that the Veteran had not received notice of the VA examination, and it was requested that another examination be scheduled.  In light of his statements to the effect that his hepatitis C may have worsened since the July 2009 VA examination and his assertions that he did not receive notice of the March 2011 VA examination, the Veteran should be scheduled for another VA examination to assess the nature and severity of his hepatitis C.  

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In light of these matters being remanded, updated VA outpatient treatment records from the Birmingham, Alabama VA Medical Center (VAMC) must be associated with the claims folder for the period October 22, 2008, to the present.  Bell v. 

Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder updated VA outpatient treatment records from the Birmingham VAMC for the period October 22, 2008 to the present.

2.  Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any disability exhibited by chronic fatigue.  A copy of the notice letter informing the Veteran of the VA examination should be associated with the claims folder.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination, and the examination report must reflect that the claims folder was reviewed.  All appropriate testing should be performed.  The examiner(s) should respond to the following:

a) Does the Veteran have any pertinent signs and symptoms of fatigue, and, if applicable, can any such signs and symptoms be attributed to known clinical diagnoses;

b) For any disability manifested by chronic fatigue, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service;

c) For any disability manifested by chronic fatigue, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability (hepatitis C, chronic sinusitis, arthralgia of the hands, knees and feet, hypertension, and acne);

d) For any disability manifested by chronic fatigue, the examiner should indicate whether it has at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to a service-connected disability (hepatitis C, chronic sinusitis, arthralgia of the hands, knees and feet, hypertension, and acne), and if so, what measurable degree of a disability manifested by chronic fatigue is due to a service-connected disability (hepatitis C, chronic sinusitis, arthralgia of the hands, knees and feet, hypertension, and acne).

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.

3.  The Veteran should be afforded an examination with a physician to determine the severity of his sinusitis.  A copy of the notice letter informing the Veteran of the VA examination should be associated with the claims folder.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should indicate whether the Veteran's sinusitis is manifested by chronic osteomyelitis following radical surgery, 

or whether the Veteran experiences near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and whether he experiences purulent discharge or crusting after repeated surgeries.  

The examiner should also comment on the Veteran's ability to obtain or maintain substantially gainful employment due to his sinusitis.

4.  The Veteran should be afforded an examination with a physician to determine the severity of his hepatitis C.  A copy of the notice letter informing the Veteran of the VA examination should be associated with the claims folder.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays and lab testing, should be performed.  

The examiner should comment on whether the Veteran's hepatitis C is manifested by daily fatigue, malaise, anorexia, weight loss (characterized as minor or substantial), or hepatomegaly; whether he suffers from incapacitating episodes, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, and the total duration of any incapacitating episodes in the past 12-month period; and, whether he suffers from near-constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

The examiner should also comment on the Veteran's ability to obtain or maintain substantially gainful employment due to his hepatitis C.

5.  Upon completion of the above, readjudicate entitlement to service connection for chronic fatigue pursuant to § 3.310 and § 3.317; entitlement to an increased rating for sinusitis, to include pursuant to 38 C.F.R. § 3.321; entitlement to an increased rating for hepatitis C, to include pursuant to § 3.321; and, entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


